DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,510,921 B2 to Price (Price).
In reference to claim 1, Price discloses a muffler structure of a saddle-type vehicle, disposed at a downstream side of an exhaust pipe extending from an exhaust port of a cylinder head (implicit; also, interpreted as intended use), the muffler structure comprising: a muffler main body (10; Fig. 1); and a pipe (42; Fig. 2) connected to the exhaust pipe and inserted into the muffler main body, wherein the pipe is provided with an expansion chamber (at numeral 40; Fig. 2) having an inner diameter that is larger than an inner diameter of the exhaust pipe (42), and wherein at least a part of the expansion chamber is disposed in the muffler main body, and a plurality of through holes (26) are formed on an outer peripheral surface of the expansion chamber disposed in the muffler main body.
In reference to claim 2, Price discloses the muffler structure according to claim 1, wherein the expansion chamber is disposed at an upstream side relative to a center portion of the muffler main body (see Fig. 1).
In reference to claim 3, Price discloses the muffler structure according to claim 1, wherein the expansion chamber includes an enlarged diameter portion connected to the exhaust pipe (at 40), the enlarged diameter portion in which an inner diameter of an downstream side thereof is larger than an inner diameter of an upstream side thereof, and a reduced diameter portion (the conical section shown in Fig. 2) connected to the enlarged diameter portion, the reduced diameter portion in which an inner diameter of an downstream side thereof is smaller than an inner diameter of an upstream side thereof, and wherein the plurality of through holes are formed on an outer peripheral surface of the reduced diameter portion (see Fig. 2).
In reference to claim 4, Price discloses the muffler structure according to claim 3, wherein the expansion chamber is disposed so as to cross an upstream side end portion of the muffler main body, and wherein the enlarged diameter portion is disposed at an outer side of the muffler main body (see Fig. 1; the enlarged portion protrudes outside the body 10).
In reference to claim 5, Price discloses the muffler structure according to claim 1, wherein the pipe penetrates the muffler main body from an upstream side end portion (at 12) to a downstream side end portion of the muffler main body (the “end” being interpreted as the outlet end cap 22).
In reference to claim 6, Price discloses the muffler structure according to claim 5, wherein the pipe is supported by a wall surface (the outer surface of body 10) disposed at the upstream side end portion of the muffler main body, and a wall surface (22) disposed at the downstream side end portion of the muffler main body.
With regards to claim 7, the claim is interpreted as a product-by-process claim. MPEP 2113 states: “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” Since the muffler structure of Price is identical to what is claimed, Price anticipates the claim.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2020/0088077 A1, US 2008/0035418 A1, US 6,382,348 B1, US 5,280,143 A and DE 4431484 A1 each appear to also anticipate at least claim 1 and may be relied upon in a subsequent office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MATTHIAS whose telephone number is (571)272-5168.  The examiner can normally be reached on M-Th 9am - 7pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi III can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN R MATTHIAS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
13 September 2021